Upon Motion of Mr. Hargrave being of the Complainants Counsel, in the presence of Mr. Whitaker of the Defendant’s Counsel; Forasmuch as it was alledged by the Complainant’s Counsel, that there had been a Treaty between the said Parties, and that the Complainants being in hopes to accommodate the matter in an amicable way, have delayed the prosecution of their Suit, in this Court, and entered into mutual Bonds of Arbitration, with the Defendant, of and concerning all matters in Controversy: And Therefore prayed That the said Arbitration Bonds exhibited and filed in this honourable Court may be made Orders of this Court; It was thereupon Ordered by this Court, by and with the consent of the Defendant’s Counsel, That the aforesaid Bonds be accordingly made and Established Orders of this Court.
Intr.
Cn: Southack Deputy Register
Present Also The honourable James Kinloch Esq, of His Majesty’s Council.